DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/9/21.
	Applicant’s amendment to claims 1, 10 and 21 is acknowledged.
	Claims 18-20 are cancelled.
	Claims 1-17 and 21-23 are pending and claims 4-6 and 13-15 are withdrawn.
Claims 1-3, 7-12, 16, 17 and 21-23 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 10 and 21 objected to because of the following informalities:  
In line 2, replace “forming first fin and second fin” with – forming a first fin and a second fin—for grammatical reasons.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 16, 17 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 2-3, the limitation “forming first fin and second fin, the first and second fins extending in a first direction being aligned along the first direction of the first and second fins” is indefinite.  The limitation seems to indicate the first direction is aligned along the first direction.  The metes and bounds of the claim is unclear because it is unclear what is being claimed.
In claim 10, lines 9-11, the limitation “the second dummy gate layer being disposed between the first dummy gate layer and the third dummy gate layer along the second direction” is indefinite in view of lines 20-21 reciting “forming a spacer dummy gate layer in the second gate space.”  These limitations indicate the second dummy gate layer is in the middle of the first and third dummy gate layer.  It is the middle, second dummy gate layer that is removed and filled with a spacer dummy gate layer.  However, in Applicant’s fig. 38B, the spacer dummy gate layer that is removed and filled with a spacer dummy gate layer is not in the middle.  Rather the spacer dummy gate layer (101) is formed at the end/edge region.
In claim 21, lines 2-3, the limitation “forming first fin and second fin, the first and second fins extending in a first direction being aligned along the first direction of the first and second fins” is indefinite.  The limitation seems to indicate the first direction is aligned along the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US Publication No. 2018/0040613 A1.

Chang anticipates:
21.  A method of manufacturing a semiconductor device, comprising (see figs. 1A-2K):
	forming first fin (102A) and second fin (102B), the first and second fins extending in a first direction being aligned along the first direction of the first and second fins (e.g. See fig. 2B the fins 102A and 102B extend in horizontal direction and the fins 102A and 102B are aligned in the horizontal direction.); 
	forming a dummy oxide layer (e.g. “interfacial layer” at para. [0024]) on an isolation insulating layer (104) and the first and second fins; 
	(see fig. 1E and 2E) forming a first dummy gate layer (108B) over the first fin (102A), a second dummy gate layer (108C) over an edge of the first fin (102A), a third dummy gate layer 
	forming sidewall spacer layers (110) on the first, second, third and fourth dummy gate layers;
	forming an interlayer dielectric layer (114) over the first, second, third and fourth dummy gate layers; 
	removing the first dummy gate layer (108B removed in fig. 2J) thereby forming a first gate space (120B), at least a part of the second dummy gate layer (108C removed in fig. 2H) thereby forming a second gate space (120C), the third dummy gate layer (108D removed in fig. 2J) thereby forming a third gate space (120D), and at least a part of the fourth dummy gate layer (108e removed in fig. 2J) thereby forming a fourth gate space (120E); and 
	forming a metal gate structure in the first gate space  (124B) and third gate space (124D), respectively, and forming a spacer dummy gate layer (124C) in the second gate space and the fourth gate space (124E, para. [0064]), respectively.  See Chang at para. [0001] – [0097], figs. 1-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 8-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US Publication No. 2018/0040613 A1 in view of Kim et al., US Patent No. 9,564,369 B1 (from the IDS).

Regarding claim 1
	Chang teaches the limitations of claim 1 as applied to claim 21 above.  In claim 21 there are two fins and four dummy gate structures/layers.  In claim 1 there is one fin and two dummy gate structures/layers.  For example, Chang teaches limitations from claim 1 for one fin and two dummy gate structures/layers as follows:
	
	(see figs. 1A-2K) forming a fin (102A) extending in a first direction (e.g. horizontal direction) and having a first edge (e.g. right side edge), a second edge (e.g. left side edge) and a middle portion between the first edge and the second edge along the first direction; 
	forming a first dummy structure (108B) over the middle portion of the fin except for the first and second edges, and a second dummy structure (108C) over the first edge (e.g. right side edge) of the fin and over the first isolation insulating layer (104)…
	
 	Chang teaches the source/drain regions (112) of the fin are formed by ion implantation at para. [0036].
	Chang does not expressly teach the source/drain regions are formed by epitaxial growth.
	
	In an analogous art, Kim teaches:
	(see figs. 4-5) etching source/drain regions of the fin (F1, F2, F3), which are not covered by the sidewall spacer layers (115a, 115b, 115c), thereby forming source/drain spaces; 
	(see fig. 6) forming source/drain epitaxial layers (121, 123, 125) in the source/drain spaces, col 6, ln 65–67, col 7, ln 1–48.

	Chang further teaches:
2.  The method of claim 1, (see fig. 2G-2G) wherein in the removing at least a part of the second dummy structure (108C), only an upper portion of the second dummy structure is removed, thereby leaving a remaining portion (118) of the second dummy structure in the second gate space, para. [0045] – [0046].

3.  The method of claim 2, wherein the spacer dummy gate layer (124C) is formed on the remaining portion (118) of the second dummy structure, para. [0045] – [0046], para. [0056], fig. 2K.

8.  The method of claim 1, wherein the spacer dummy gate layer includes one selected from the group consisting of silicon nitride, silicon oxynitride, silicon carbon nitride, and silicon carbon oxynitride (e.g. If spacer dummy gate layer is 124C, than portion 126C is a gate dielectric layer with silicon oxynitride at para. [0070.  Also, instead of 124C, a protection layer 122A can be formed as the spacer dummy gate layer as show in fig. 3B, para. [0049] – [0050], para. [0087])

	Kim further teaches:
9.  The method of claim 1, wherein the source/drain epitaxial layers include SiP, col 7, ln 30–39.

Regarding claim 10:
	Chang teaches the limitations as applied to claim 21 above.  
	In claim 21 there are two fins and four dummy gate structures/layers.  In claim 10 there are two fins and three dummy gate structures/layers.  For example, Chang teaches limitations from claim 10 for two fins and three dummy gate structures/layers as follows:



	Chang does not expressly teach the source/drain regions are formed by epitaxial growth.
	Kim teach the limitations as applied to claim 1 above.  

Regarding claim 11:
	Chang teaches the limitations as applied to claim 2 above.

Regarding claim 12:
	Chang teaches the limitations as applied to claim 3 above.

Regarding claim 17:
	Chang teaches the limitations as applied to claim 8 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chang with the teachings of Kim because forming source/drain regions by epitaxial growth creates compressive or tensile stress to improve carrier mobility.  See Kim at col 7, ln 20–39. 
 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kim, as applied to claims 1 and 10 above, in view of Cai et al., US Publication No. 2014/0367795 A1 (from the IDS).

Regarding claims 7 and 16:
Chang and Kim teach all the limitations of claim 10 above, but do not expressly teach further comprising forming a fin liner layer on the first and second fins.  
In an analogous art, Cai, in fig. 1I, teaches forming a fin liner layer (24) on a first and second fin (20D/20E/20F) See Cai at para. [0035] – [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chang with the teachings of Cai because a liner layer disposed on a bottom of the fin can be used to adjust the height of the fins to achieve the required drive current.  See Cai at para. [0012], also see para. [0008] – [0011], para. [0038] – [0039].   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021